Citation Nr: 1017220	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  09-02 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for acoustic neuroma, right 
side of the head, with symptoms of right side facial 
paralysis, deafness, anesthetic cornea and poor closure of 
right eye, and chronic keratitis right eye.  



REPRESENTATION

Appellant represented by:	Robert B. Gross, Attorney at 
Law



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1983 to April 1985 (and had subsequent National Guard 
service).  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2008 rating decision 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is being REMANDED to the RO.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veteran seeks service connection for right acoustic 
neuroma, claiming in essence that based on the fairly brief 
postservice interval before such was diagnosed, it must have 
been present while he was on active duty.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
[Notably, while certain listed chronic diseases may be 
service connected on a presumptive basis if manifested to a 
compensable degree within a specified period of time 
postservice, benign tumors such as the veteran's acoustic 
neuroma are not among those listed.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.]    

The Veteran's service treatment records (STRs) are silent 
with respect to acoustic neuroma and hearing loss.  Private 
treatment records show that, in July 1987, he was 
hospitalized and underwent a right posterior fossa 
craniotomy.  In November 1986 (one year and seven months 
after discharge from active duty), he was seen for headaches, 
nausea and vomiting, and was felt to have meningitis.  
Although he was treated appropriately and initially did well, 
he began losing his hearing in his right ear and developed 
progressive hearing loss.  During the three to four months 
prior to the July 1987 admission, he developed ataxia, a 
pressure sensation in his head with a stiff sore neck, and 
asymmetry of opening of his eyes (the right side seen to open 
wider than the left.)  A CT scan on July 16, 1987, found a 
hydrocephalus with a right cerebellar pontine angle tumor, 
compatible with acoustic neurinoma.  The records also note 
that the Veteran had been admitted to a different facility 
(Seton) the week prior for a ventriculoperitoneal shunt.  

The complete medical records in connection with the November 
1986 treatment for meningitis, the report of the July 16, 
1987 CT scan, and the medical records in connection with the 
ventriculoperitoneal shunt performed at Seton are not 
associated with the claims file.  Thus, VA has notice of 
additional likely pertinent records; if available, such 
records must be secured and associated with the claims file.

An October 2008 report of Independent Chart Review and 
Evaluation by a nurse practitioner (NP) notes that the 
Veteran's VA and private medical records (consisting of 
progress notes, X-rays, and MRI's), the documents pertaining 
to his discharge, his claims file, and the literature in 
regards to acoustic neuroma (also referred to vestibular 
schwannoma) were reviewed.  The NP notes that that one of the 
initial symptoms of this slow growing tumor (i.e., acoustic 
neuroma) is unilateral hearing loss and that service records 
show a normal audiogram upon enlistment with progressive 
hearing loss in the right ear over the years during active 
duty.  Notably, the first record of hearing loss cited by the 
NP is from a period of National Guard service, and dated 
April 16, 1987 (approximately two years after discharge from 
active duty).  The NP concluded that it is at least as likely 
as not that the Veteran's acoustic neuroma began while he was 
active duty from April 1983 to April 1985.  

A February 2009 VA ear disease examination report notes that 
the Veteran had a essentially normal audiogram on entrance 
into service and three audiograms with a drop in the high 
frequencies on the right to 40 decibels before he was 
discharged and went into the National Guard.  The Veteran 
reported a history of deep pain, dizziness/falling, and a 
rushing tinnitus from 1984 to 1987.  The examiner could not 
find any records to confirm balance, nausea, or any [acoustic 
neuroma] symptoms while the Veteran was in the service, but 
noted that the records were lost or destroyed.  [In that 
regard it is noteworthy that a 1984 examination in service 
was identified as a "lost records" examination.  However, 
more contemporaneous medical records (i.e., from the 1980's 
vs. 2009) note a history of such complaints beginning in 
November 1986.]  If there was neoplasm of the ear, the 
examiner was to state the date of confirmed diagnosis.  The 
examiner responded that the tumor was developing while the 
Veteran was in the military, shortly after that it was picked 
up on an MRI, and the Veteran had the craniotomy, and 
commented that such tumors are benign and notorious for slow 
growth.  The examiner noted that the tumor could have started 
when the Veteran was a teenager, and that it would be 
strictly a guess as to when the tumor started.  The examiner 
concluded that although the military did not contribute to 
the tumor, there were signs of it developing while the 
Veteran was in the service (but did not identify the signs).  
The examiner did not specifically identify the signs of the 
tumor developing in service, and appears to have relied on an 
inaccurate history.  

A Veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A pre-existing injury or disease is considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. §  3.306.  

For the noted reasons, the medical opinions in the record 
regarding the etiology of the Veteran's acoustic neuroma are 
inadequate for rating purposes.   Consequently, further 
development in the matter is necessary.  

The Veteran is advised that under 38 C.F.R. § 3.158, if 
evidence requested in connection with a claim for VA benefits 
(to include identifying information and releases for private 
records) is not received within a year of the request, the 
claim is to be considered abandoned.
Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to 
identify all providers of treatment he 
received for complaints related to his 
acoustic neuroma since his discharge from 
active duty service, and to provide any 
authorizations necessary for VA to obtain 
the complete clinical records of any such 
private treatment.  

Of particular interest are the complete 
clinical records of all treatment the 
Veteran received beginning in November 
1986 for what was thought to be 
meningitis, the report of the July 16, 
1987 CT scan, and the complete clinical 
records leading up to, and in connection 
with, the 1987 ventriculoperitoneal shunt 
procedure at Seton.  The RO should secure 
for the record copies of complete clinical 
records (i.e., those not already 
associated with the claims folder) from 
the sources identified.  The Veteran 
should be notified if any identified 
records sought are not received pursuant 
to the RO's request.  

2.  The RO should then arrange for the 
Veteran to be examined by a neurologist to 
determine the likely etiology of his right 
acoustic neuroma.  The Veteran's claims 
file (to include this remand) must be 
reviewed by the examiner in conjunction 
with the examination.  Based on review of 
the entire record and examination of the 
Veteran, the examiner should provide 
opinions responding to the following:  

(a)  Based on the factual evidence of 
record, did the onset of the Veteran's 
neuroma most likely occur (i) prior to his 
April 1983 entry on active duty (ii) 
during his active service (iii) or after 
his separation from service (in April 
1985)?  Please identify the factual 
evidence that supports the conclusion.  

(b)  If the response to (a) is that the 
onset of the neuroma most likely occurred 
prior to active duty (i.e., prior to April 
1983) is there any evidence in the factual 
record that it increased in severity 
during service?  Please identify such 
evidence.    

(c)  If the acoustic neuroma is considered 
to have most likely had its onset 
postservice, is there any basis in the 
record for relating it to disease, injury, 
or event in service?.  

The examining neurologist should explain 
the rationale for all opinions offered, 
and should specifically comment on the 
opinions that are already in the record 
(October 2008 private and 2009 VA), 
expressing agreement or disagreement with 
each, and the basis for the agreement or 
disagreement.  

3.  Following the above, and any further 
development deemed necessary, the RO 
should readjudicate the claim.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran and his 
attorney the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

